TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-07-00507-CV




In the Interest of Z. M., C. M., and A. G.





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-FM-06-003144, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


 
O R D E R
PER CURIAM
                        Appellant Thomas Maldonado’s brief on appeal was originally due March 17, 2008. 
No brief has been filed on appellant’s behalf and no extension of time for filing has been sought.
                        Appellant’s counsel, Solomon Bedford, is ordered to file a brief on appellant’s behalf
no later than August 18, 2008.  No further extension of time for filing this brief will be granted.
                        It is so ordered this 18th day of July. 
 
Before Justices Patterson, Waldrop and Henson